Opinion by
Judge Pryor:
The 28th Sec., Art. 1, Chap, on Crimes and Punishments, General Statutes, authorized the verdict and judgment in this case.
It appears that the indictments found at the March term, 1875, were abstracted from the clerk’s office and that during that term the appellant had been indicted for keeping a tippling house. At the March term, 1876, this fact being made known to the court, the case was referred back to the grand jury, and another indictment returned in lieu of the one lost- or taken from the possession of the clerk.- The last indictment recites the fact that it was in room of the missing indictment.
The proof showing the selling, it was proper to say to the jury that if the offense was committted within one year prior to the finding of the first indictment the accused was guilty. The section of the General Statutes referred to expressly provides that the time intervening between the first indictment and the finding of the new indictment shall not be computed in the lapse of time or limitation that will bar the prosecution.
We perceive no objection-to the indictment. The accused is *598charged with keeping a tippling house in the county of Bath. There is a sufficient statement of the offense. The judgment is affirmed, '.

Nesbitt & Gudgell, for appellant.


Moss, for appellee.